                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 18-21019-CIV-UNGARO/O’SULLIVAN

WARREN TECHNOLOGY, INC.,
    Plaintiff,

v.

UL LLC and TUTCO, LLC, formerly
know as TUTCO, INC.,
      Defendants.
__________________________/

                                             ORDER

        THIS MATTER is before the Court on the Defendant Tutco LLC’s Verified Motion for

Attorney’s Fees (DE # 65, 12/27/18). Having reviewed the applicable filings and law, it is

        ORDERED AND ADJUDGED that the Defendant Tutco LLC’s Verified Motion for Attorney’s

Fees (DE # 65, 12/27/18) is DENIED without prejudice to renew after the exhaustion of all appeals.

        The defendant requests attorney’s fees under the Florida Deceptive and Unfair Trade

Practices Act (FDUTPA). “[T]o recover attorney’s fees in a FDUTPA action, a party must prevail

in the litigation; meaning that the party must receive a favorable judgment from a trial court with

regard to the legal action, including the exhaustion of all appeals.” Chow v. Chak Yam Chau, 640

Fed. Appx. 834, 838 (11th Cir. 2015) (quoting Diamond Aircraft Indus., Inc. V. Horowitch, 107 So.3d

362, 367 (Fla. 2013)).

        DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of January,

2019.


                                             JOHN J. O’SULLIVAN
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
